Citation Nr: 1428323	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  07-13 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a scar, status post appendectomy.
 
2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ankle tendon injury.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability, to include as secondary to service-connected scar, status post appendectomy.
 
4.  Entitlement to service connection for a back disability, to include as secondary to service-connected scar, status post appendectomy.
  
5.  Entitlement to service connection for a neck disability.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include anxiety with multiple somatoform disorders, now claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to November 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2006 and September 2011 rating decisions.  

In the February 2006 rating decision, the St. Petersburg RO, inter alia, denied service connection for anxiety with multiple somatoform disorders and a neck condition.  In March 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2007.

In September 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In October 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a March 2010 supplemental SOC (SSOC)) and returned the matters to the Board for further consideration.

In September 2010, the Board denied the Veteran's claims.  The Veteran appealed the Board's denial of service connection for a neck condition to the United States Court of Appeals for Veterans Claims (Court).  The denial of service connection for anxiety with multiple somatoform disorder was not challenged and was, therefore, considered by the Court to have been abandoned. 

While the Veteran previously was represented by Disabled American Veterans, in March 2011, the Veteran granted a power-of-attorney in favor of private attorney Kenneth L. LaVan, with regard to the claims on appeal. 

In a May 2012 Memorandum Decision, the Court vacated the Board's February 2006 denial of service connection for a neck condition and remanded that claim to the Board for further proceedings consistent with the Court's Memorandum Decision.

In December 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a May 2013 SSOC) and returned the matters to the Board for further consideration.

During the pendency of the appeal to Court, in the September 2011 rating decision, the RO in Jackson, Mississippi, denied a rating in excess of 10 percent for a scar, status post appendectomy, and determined that new and material evidence had not been received to reopen previously denied claims for service connection for a back injury (to include as secondary to the service-connected scar), a left ankle tendon injury, and anxiety with multiple somatoform disorders (claimed as PTSD).  In April 2012, the Veteran filed a NOD.  Per the Board's remand in December 2012, a statement of the case (SOC) was issued in March 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.

In his April 2013 substantive appeal, the Veteran requested a Board video-conference hearing.  A November 2013 letter informed the Veteran that his hearing was scheduled in December 2013.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

In February 2014, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

As noted above, the September 2011 rating decision was issued by the Jackson RO. However, it appears that the St. Petersburg RO now has jurisdiction over the entire appeal.  

In the March 2013 SOC, it appears that the RO addressed the claims for service connection for left ankle injury, back disability and an acquired psychiatric disability on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen the Veteran's claim for a back disability -the Board has characterized that portion of the appeal involving the claims for a back disability as encompassing the third and fourth matters set forth on the title page.  However, as discussed further below, the Board has determined that new and material evidence has not been received with respect to the left ankle injury and in turn, does not address this matter on the merits.  Moreover, with respect to the issue of whether new and material evidence has been received to reopen a claim for an acquired psychiatric disability, as discussed further below, this issue is inextricably intertwined with the issue of service connection for a neck disability. 

In characterizing the claims on appeal, the  Board has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for his ankle disability, back disability and acquired psychiatric disability on the basis that there was no medical evidence linking his disabilities to disease or injury incurred or aggravated in service, nor was there any evidence linking any back disability to his service-connected appendectomy scar.  

As there was a diagnosis of a chronic left ankle strain and degenerative disc disease of the lumbar spine at the time of the previous final decision, the same current diagnoses cannot constitute a different diagnosed disease or injury.  The Board recognizes that the Veteran is now claiming service connection for PTSD.  Nevertheless, the Veteran is asserting that his current psychiatric disabilities, including PTSD, are related to the same events and/or incidents previously described and the medical evidence does not show any current diagnosis of PTSD.  As such, the Board finds that the Veteran's current claim for a psychiatric disability also does not constitute a different diagnosed disability.  The Board also recognizes that the Veteran has also asserted that his psychiatric disability is secondary to his neck.  The Court has held, however, that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  In sum, the Board finds that the Veteran's currents claim for service connection are not "new" claims, and that new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  The Virtual VA file additional VA treatment records dated through May 2013.  A review of the remaining documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, at this time, the Veteran's record in the Veterans Benefit Management System (VBMS) electronic record does not contain any documents.

The Board's decision addressing the claim for an increased rating for scar, status post appendectomy, as well the request to reopen the claims for service connection left ankle tendon injury and for back disability, as well as the claim for service connection for back disability, on the merits, are is set forth below.  The claim for service connection for a neck disability, along with the request to reopen the issue of service for an acquired psychiatric disability, are addressed in the remand following the order; those matters are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.

 
FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  Since the March 2011 claim for increase, the Veteran's a scar, status post appendectomy consists of a painful scar; however, at no pertinent point  has the scar affected the head, face, or neck, covered an area of 12 square inches, been productive of three or more painful scars, or cause any other disabling effects.

3.  In a February 2006 rating decision, the RO denied a claim for service connection for a left ankle tendon injury; although notified of the denial in a February 2006 letter, the Veteran did not initiate an appeal.

4.  Evidence associated with the claims file since the February 2006 denial of the claim for service connection for left ankle tendon injury, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim, and/or does not raise a reasonable possibility of substantiating the claim.

5.  In a February 2006 rating decision, the RO denied a claim for service connection for a back injury; although notified of the denial in a February 2006 letter, the Veteran did not initiate an appeal.

6.  Evidence associated with the claims file since the February 2006 denial of the claim for service connection for a back disability includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

7.  There is no objective evidence of any in-service back symptoms or credible evidence of continuity of such symptoms since service; the Veteran was first diagnosed with a back disability many years post service, and there is no competent evidence or opinion even suggesting that there exists a medical nexus between any current back disability and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the scar, status post appendectomy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2013).

2.  The February 2006 rating decision in which the RO denied service connection for left ankle tendon injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2013). 

3.  As evidence received since the February 2006 final decision is not new and material, the criteria for reopening the previously denied claim for service connection for left ankle injury are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The February 2006 rating decision in which the RO denied service connection for back injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

5.  As evidence received since the February 2006 final decision is new and material, the criteria for reopening the previously denied claim for service connection for back injury are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition of the request to reopen the claim for service connection for back disability, all notification and development action needed to fairly resolve this claim has been accomplished. 

As regards the remaining claims herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

With respect to the issues decided herein, in a March 2011 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating as well the evidence necessary to reopen the claims for service connection and the underlying service connection claims, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Moreover, the letter provided notice of the appropriate legal definition of new and material evidence and explained the reason for the prior denial and what was needed to reopen the claims for service connection for left ankle tendon injury and back disability in accordance with Kent.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2011 RO rating decision reflects the initial adjudication of the claims after issuance of this letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA treatment records, Social Security Administration (SSA) records, and the report of a June 2011 VA examination to address the severity of his scar disability.  Also of record and considered in connection with the appeal is the transcript of the 2008 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required. 

As for the Veteran's Board hearing, the Board notes that he was afforded full opportunity to set forth his contentions during the hearing before the undersigned.   In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearing, the undersigned enumerated the issues then on appeal.   Also, information was solicited regarding the onset and continuity of, and treatment for, the various disabilities under consideration.  Not only were these issues explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, what was needed to support the claims was discussed, and, after the hearing, the claims were remanded for further development, to include obtaining outstanding medical records and arranging for the Veteran to undergo examinations . Under these circumstances, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 


The Board also finds that there has been sufficient compliance with the prior remand. As noted, in December 2012, the Board instructed the RO/AMC to issue a SOC with respect to the issues herein decided.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  In March 2013, a SOC was issued and the Veteran subsequently perfected his appeal.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives with respect to the issues decided herein.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Finally, the Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claims involving left ankle injury or back disability.  With respect to the Veteran's claim for a left ankle injury, in this case, as discussed further below, the Board finds that the Veteran has not submitted new and material evidence of reopen his claim.  The statutory duty to assist the veteran does not arise if the veteran has not presented new and material evidence to reopen his claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  Moreover, as also discussed below, given the facts pertinent to the service connection claim for a back disability, on the merits, no such examination or medical opinion is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any claim.  Any such error is deemed harmless and does not preclude appellate consideration of either of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating for Scar, Status Post Appendectomy

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, the following analysis is undertaken with the possibility that "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) may be warranted.

At the outset, the  Board notes that the diagnostic criteria pertaining to scars was revised.  The revised criteria apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received. See 73 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, the Veteran's claim for increase was filed in March 2011.  As such, the revised criteria are for application, and all diagnostic codes discussed herein are the version in effect as of October 23, 2008.

The RO has rated the Veteran's scar under Diagnostic Code 7804, which provides that one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating .  Five or more scars that are unstable or painful warrant a 30 percent rating.  38 C.F.R. § 4.118 , Diagnostic Code 7804.

Considering the pertinent evidence in light of the above, the Board finds that at no point since the claim for an increased rating, has the Veteran's scar, status post appendectomy warranted a rating in excess of 10 percent.

The Veteran was afforded a VA examination in June 2011.  The Veteran's medical records were reviewed.  The location of the scar was the right lower quadrant of the trunk.  On physical examination, the scar was .3 cm by 13 cm.  While deep, the scar was not painful; there were no signs of skin breakdown, inflammation, edema or keloid formation.  There were no other disabling effects.  The diagnosis was appendectomy scar, right lower quadrant.  It was noted that the Veteran was unemployed due to mental problems.  There were no significant effects on occupation or on activities of daily living from the scar.  

Thus, based on the evidence of record, the Board must conclude that a rating in excess of 10 percent for scar, status post appendectomy is not warranted.  The June 2011 VA examiner clearly described only one scar.  As such, the Board cannot find that a higher rating is warranted for the Veteran's scar under Diagnostic Code 7804. 

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  Diagnostic Code 7800 is inapplicable as this code pertains to scars of the head, face, or neck.  Given the size of the Veteran's scar on VA examination in June 2011, Diagnostic Code 7801 is similarly inapplicable as the scar clearly does not cover an area of 12 square inches to meet the 20 percent rating criteria.   Moreover, Diagnostic Code 7802 is not for application as 10 percent is the maximum rating under this code.  Finally, Diagnostic Code 7805 also does not apply as no other disabling effects of the scar were found by the June 2011 examiner.  See 38 C.F.R. § 4.118.  

The Board notes that , in addition to the medical evidence discussed above,  the Veteran's own assertions, along with those of his representative, advanced on his behalf have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's low back disability.  See 38 C.F.R. § 3.159 (a)(1).  See, e.g. Bostain v. West , 11 Vet. App. 124, 127 (1998); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As discussed above, the persuasive, objective evidence indicates that the Veteran's scar is consistent with the assigned 10 percent rating. 

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, any point pertinent to the March 2011 claim for increase, the Veteran's service-connected scar, status post appendectomy has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the March 2013 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability 


picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration at all pertinent points.  The rating schedule fully contemplates the described scar symptomatology, to include whether the scar is painful or unstable as well as size, and provides for ratings higher than that assigned based on certain clinical findings or evidence of  functional impairment.  Significantly, there is no argument that the schedular criteria are inadequate to evaluate the Veteran's scar,  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and referral of this matter is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's scar, status post appendectomy, pursuant to Hart (cited above), and that the claim for a rating in excess of 10 percent for the scar must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Requests to  Reopen Previously Denied Claims

Under legal authority in effect in currently and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.  § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As discussed below, prior claims for service connection for a left ankle tendon injury and for back disability were considered and denied.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claims for service connection in March 2011.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Notwithstanding the provisions of 38 C.F.R. § 3.156(a) any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on the merits, regardless of the requirement that the claimant first present "new and material" evidence.  38 C.F.R. § 3.156(c .  Such records covered under 38 C.F.R.  § 3.156(c) include, but are not limited to, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156 (c)(1)(ii).  In the instant case, the Board observes that the Veteran's representative submitted service personnel records in February 2014.  However, these records are silent with respect to any injuries to the left ankle or low back or any such disabilities.  As such, these records cannot be deemed relevant to the current claims on appeal, and thus, new and material evidence must still be submitted to reopen these claims.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A. Left Ankle Tendon Injury

Service connection for left ankle tendon injury was initially denied in an August 1998 rating decision because there was no evidence of an injury in service.  Rather, a left ankle sprain was shown in March 1980, after service.  The evidence of record at that time consisted of service treatment records, VA treatment records and a June 1998 VA examination report.  While documenting complaints for numerous unrelated disorders, service treatment record were silent with respect to any left ankle injury.  The October 1979 service examination prior to discharge showed that the lower extremities were clinically evaluated as normal.  VA treatment records showed that in July 1980, a few months after his discharge from service, the Veteran presented with a sprained left ankle that had occurred three weeks prior.  A contemporaneous x-ray showed mild swelling about the malleoli with small bony fragment distal to the medical tibia, probably representative of an accessory ossicle, although a small avulsion fragment could not be excluded.  No other fractures or dislocations were identified.  A follow up June 1981 record shows complaints of left ankle pain for one year.  Follow up treatment records are silent with respect to the left ankle.  A June 1998 VA examination of the left ankle showed that the Veteran reported falling down a ladder on a stairwell on two occasions injuring his ankle while in service.  The examiner diagnosed chronic strain, left ankle, but provided no etiological opinion.  A contemporaneous x-ray showed a normal left ankle.  

In June 2002, the RO reconsidered the claim in light of enactment of the VCAA, but continued to deny it.  

In September 2005, the Veteran again filed a claim to reopen again claiming that his disability was incurred on active duty.  The RO again denied the claim in a February 2006 rating decision because new and material evidence had not been submitted.  Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal from this determination with respect to these issues.  Moreover, no additional evidence was received within the one-year appeal period, and no additional relevant service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's February 2006 decision is final with respect to this issue as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A.  § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Evidence added to the record since the February 2006 rating decision includes numerous VA treatment records.  However, they are silent with respect to any findings pertaining to the left ankle.  As they do not address this disability, these records cannot service as a basis to reopen the claim.  

The only other new evidence added to the record is a December 2013 brief submitted by the Veteran's representative.  However, the representative simply reiterates the Veteran's previous statement that he hurt his left ankle when he fell down a stairwell aboard ship during service.  While this evidence was not previously of record, this evidence cannot provide a basis to reopen the claim as it is redundant of evidence already of record at the time of the prior denial.  The Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  As such, this evidence also cannot be considered sufficient to reopen the Veteran's claim.  

No other medical or lay evidence has been submitted with respect to any left ankle injury.  In sum, no new evidence has been submitted that relates to an unestablished fact necessary to substantiate the claim for service connection for a left ankle tendon injury.  Under these circumstances, the Board concludes that the criteria for reopening the service connection claim for left ankle tendon injury are not met.  See 38 U.S.C.A.  § 5108; 38 C.F.R. § 3.156.  As the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. Back Disability

The Veteran filed his initial claim for service connection for a back disorder in August 1988.  He claimed he was injured by a hatch and subsequent fall down the ladder.  The RO denied a claim for service connection for back injury in an August 1989 rating decision because service treatment records did not show a diagnosis of back condition and post service treatment records through July 1980 were silent with respect to any complaint, treatment or diagnosis of a back condition.  The claim was again denied in an August 1996 rating decision because new and material evidence was not submitted.  Although an April 1996 VA examination revealed a diagnosis of lumbar disc derangement L3-L5 and the Veteran reported injuring his back while in service when he fell back while throwing a sand bag, there was no evidence linking this disability to service.  

Subsequently, the Veteran filed a new claim approximately in May 1998.  The additional evidence of record at that time consisted of additional VA treatment records concerning continuing complaints of low back pain and a June 1998 VA examination report.  Importantly, a January 1996 record showed chronic low back pain for 10 years, which would have put the onset date in 1986.  At the June 1998 VA examination for the back, the Veteran reported falling on two occasions while stationed aboard ship in service.  The first time, he fell down a stairwell or ladder and the hatch hit him on the head.  The second time he fell when he was carrying sandbags.  The examiner diagnosed degenerative disc disease of the lumbar spine and also opined that it was as likely as not that the etiology of this disability was due to the two falls.  The RO again denied the claim for back injury in an August 1998 rating decision because although new and material evidence was received, as the examiner's opinion was based on the Veteran's own history and service treatment records were silent with respect to any back injury, service connection remained denied.  

In June 2002, the RO reconsidered the claim in light of enactment of the VCAA, but still denied the claim.  In October 2003, the Veteran filed another claim seeking to reopen his claim for his low back disability, to include as secondary to his service-connected appendectomy scar.  While additional VA treatment records continued to show complaints of low back pain, as there was no evidence showing a link between the Veteran's scar and his back disability, the RO again denied the claim in a February 2004 rating decision.  

In September 2005, the Veteran again filed a claim to reopen claiming that his back disability was incurred on active duty.  The RO again denied the claim in the February 2006 rating decision because new and material evidence had not been submitted.  Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal from this determination with respect to this issue.  Moreover, no additional evidence was received within the one-year appeal period, and no additional relevant service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's February 2006 decision is final with respect to this issue as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A.  § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Among the pertinent evidence added to the claims file since February 2006 rating decision are additional VA treatment records and a May 2008 statement from the Veteran.  Significantly, in the statement, the Veteran again reported injuring his back on two occasions in service.  Importantly, he also reported experiencing back pain and being on medication since service.  The remaining evidence continues to show treatment for low back pain. 

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for back disability.  The Board determines that the evidence is "new" in that it was not before agency decision makers at the time of the February 2006 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of etiology of back disability; specifically, whether the Veteran's current back disability may be related to service.  In this regard, the Veteran has essentially described pertinent symptomatology since service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

IV.  Service Connection for Back Disability

In light of reopening the claim for service connection for a back disability, the Board now turns to the matter of whether service connection for such disability is warranted on the merits.  As noted above, the Veteran has asserted that he injured his back on two separate occasions when he fell while onboard ship in service.  He reported experiencing back pain in service that has continued to the present.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

As an identified chronic disease, arthritis may be subject to service connection based upon a showing of continuity of symptomatology .  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

After a full review of the record, including the medical evidence, and statements by the Veteran, the Board finds that service connection for a back disability is not warranted. 

The Veteran's service treatment records are negative for any signs, symptoms, or diagnoses of a back disability.  When the Veteran was examined for service separation in October 1979, the examiner found the Veteran's spine was clinically normal. 

Post service, the Veteran filed claims for service connection for unrelated disorders in October 1980 and June 1981, but was silent with respect to any complaints pertaining to the back.  VA treatment records during this time period are also silent with respect to any complaints pertaining to the back.  

The first documented, post-service assertion of  a service-related back disorder was when the he filed his claim in August 1988, almost nine years after his discharge from service.  Again, at that time, he claimed he was injured by a hatch and subsequent fall down the ladder.  He further indicated that he was treated onboard ship for this condition.  

Importantly, a January 1996 VA treatment record shows that the Veteran reported chronic low back pain intermittent in severity for 10 years.  The Veteran was afforded a VA examination in April 1996 in association with his prior claim.  The claims file was not available for review.  The Veteran again reported injuring his back when he fell back while throwing a sand bag.  He claimed he sought treatment at that time and his pain had gotten progressively worse.  The diagnosis was lumbar disc derangement L3-5, service connected and some loss of range of motion.  

The Veteran  was afforded another VA examination in June 1998, again in association with a prior claim.  Similarly, it does not appear that the claims file was available for review.  As noted above, the Veteran reported fall down a stairwell or ladder when the hatch him on the head as well as the fall while carrying sandbags.  The diagnosis was degenerative disc disease, lumbar spine.  The examiner opined that it was as likely as not from the Veteran's history that the etiology of his back condition was secondary to his two fall aboard ship.  

Follow up VA treatment records continued to show complaints of low back pain and treatment for such pain.  A February 2005 x-ray showed marked degenerative changes and an October 2005 x-ray showed spondylitic changes of the lumbar spine with no fracture and disc space loss L4-5, L5-S1.  More recently, a March 2011 x-ray showed disc space narrowing and degenerative arthritis at L3-4, L4-5 and L5-S1 levels.  Straightening of the spine could be due to muscle spasm.  

SSA records show that the Veteran applied for disability benefits for his back disorder; however nothing in these records link any current back disorder to service.  

In the December 2013 brief, the Veteran's attorney reiterated the Veteran's assertions that his current back disability is attributed to the two described injuries in service.
 
The above-cited medical evidence of record clearly establishes that the Veteran has been diagnosed with a back disability.  However, the record simply fails to establish that any such disability is related to service.  

In this regard, as indicated, the Veteran has asserted that he injured his low back in service and that he continued to have progressive back pain since discharge.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran's statements regarding any injury in service and continuity of back symptoms since service are not credible and, thus, cannot serve to provide a basis for a finding of service connection for his current back disability.  Initially the Board observes that service treatment records are completely silent with respect to any injuries described by the Veteran.  While they document numerous other unrelated injuries, there is nothing concerning the Veteran's back.  There is also no indication that these records are incomplete as asserted by the Veteran.  There are numerous clinical records documenting the Veteran's period during service as well as a discharge examination.  Significantly, on discharge examination, a medical professional specifically found no clinical findings of a back disorder.  If the Veteran has been injured as described in service, it would be reasonable to assume that it would have been noted at discharge.  As such, this weighs against the Veteran's credibility of an in-service injury.

Moreover, on the question of whether the Veteran has experienced back pain since service, the Board accepts as most persuasive the Veteran's statement made contemporaneous with treatment for the back in January 1996, noting onset of back pain 10 years prior, which would have been approximately in 1986.  Importantly, this time frame corresponds with when the Veteran first sought service connection for a low back disability in 1988.  The Board takes note that the Veteran had filed previous claims for service connection in 1980 and 1981 for unrelated disorders, which were completely silent with respect to any complaints pertaining to the back.  Moreover, VA treatment records during this period were also silent with respect to any complaints pertaining to the back.  It would be reasonable to assume that if the Veteran was experiencing back problems related to the alleged injuries in service, he would have reported at that time.   

The Board notes that, notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of back complaints or diagnosed disability for more than 9 years after active military service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307 , 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

As regards the latter point, the Board finds it significant that the Veteran first reported back problems related to service when he filed his initial claim in August 1988, almost nine years after his discharge from service.  Again, it would be reasonably to assume that if the Veteran had been experiencing back pain since service, he would have reported it sooner.  Also, if the Veteran had been experiencing back pain since an in-service injury, it would be reasonable to assume that he would have reported it during the course of seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  These discrepancies weigh against the credibility of any current assertions of continuity of back symptoms since service, advanced in connection with the current claim for monetary benefit.

Moreover, as the opinions provided in previous VA examinations performed in 1996 and 1998 primarily relied on the Veteran's own reported history, which the Board has found to be not credible, these opinions have no probative value on the matter of etiology of the Veteran's back disability.  In this regard, the Board notes that as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate (or, untrue) factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  See also Nieves-Rodriguez, 22 Vet. App. at 300-01. 

As indicated above, there is nothing in the service treatment records or report of discharge examination to support a finding of a low back disability in service.  Moreover, as there is no competent medical or credible lay evidence of pertinent symptomatology, service connection for arthritis cannot be awarded based on chronicity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Further, the Board notes that none of the medical records include any competent and credible medical comment or opinion which demonstrates that a currently shown back disability had its onset in or is otherwise medically related to service.  Moreover, the Veteran's statements of pertinent symptomatology since service have been deemed not credible.  With regard to VA's duty to assist veterans by obtaining a medical examination and/or opinion, the Board finds that the Veteran's claim does not meet the fundamental requirements necessary to obtain such opinion.  Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R.  § 3.159(c)(4)(i) (202); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has demonstrated that he has a back disability, but there is nothing to indicate that this disability may be associated with an event, injury, or disease in service.  As previously discussed, the Veteran has been deemed to not be credible.  Additionally, there is no medical or other persuasive evidence which suggests the Veteran's back disability is related to service. 

Moreover, in the absence of evidence of an in-service disease or injury, a remand of this case for an examination or to obtain an opinion as to the etiology of the Veteran's claimed back disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

Simply stated, referral of this claim for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2013). Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's back disability.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

The Board further notes that, as regards to any direct assertions by the Veteran and/or his representative that there exists a medical nexus between any diagnosed back disability and service, such assertions provide no basis for allowance of the claim.  

Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As such, the matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his has not been shown to be other than a layperson without  appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, in this case, lay assertions of medical nexus have no probative value.

As a final matter, the Board recognizes that the Veteran has indicated that his current back disability is somehow associated with his appendectomy scar.  Under 38 C.F.R. § 3.310(a) , service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310  (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Nevertheless, in the instant case, aside from the Veteran's and his representative's naked assertion, there is otherwise no competent lay or medical evidence even suggesting an association between any current back disorder and the Veteran's service-connected appendectomy scar.  At no point during the course of the appeal has the Veteran provided any evidence suggesting a link between his back and his scar.  Importantly, as discussed above, the Veteran's scar has been found to not have any disabling effects.  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In sum, an examination to consider whether the Veteran's claimed back disability is etiologically related to his service-connected appendectomy scar is unwarranted because the Veteran and his representative have provided nothing more than a conclusory generalized lay statement in linking any back disorder to his scar.  Waters, supra.  Given the lack of any competent evidence, there is no basis for awarding service connection on a secondary basis.  

For all the foregoing reasons, the Board finds that the claim for service connection for a back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and persuasive evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. at  53-56.


ORDER

A rating in excess of 10 percent for scar, status post appendectomy is denied

As new and material evidence has not been received to reopen the service connection claim for left ankle tendon injury, the appeal is denied.

As new and material evidence has been received to reopen the service connection claim for back disability, to this extent, the appeal is granted.

Service connection for back disability is denied.



REMAND

Unfortunately the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

With respect to the issue of entitlement to service connection for a neck disability, the Board previously remanded this issue in December 2012 to afford the Veteran a VA examination with medical opinion regarding any diagnosed neck disability pursuant to the May 2012 Court Memorandum Decision.  The Veteran was initially scheduled for a VA examination in April 2013.  However, he failed to report.  Nevertheless, a copy of the notice of this examination has not been associated with the claim file.  Subsequently, the RO sent the Veteran a letter a few days later notifying him that he would be scheduled for a VA examination.  He was again scheduled for another VA examination later that month.  However, the Veteran again failed to report.  Copy of the notice to the Veteran in the claims file shows that it was sent to the Veteran's current address of record and was not returned by the U.S. Postal Service as undeliverable.

When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2013).  

In a December 2013 brief, the Veteran's attorney argued that the Veteran had never received notice of any such examination.  However, again, a copy of such notice has been associated with the record.  Nevertheless, the Veteran's representative indicated that the Veteran would be willing to attend a VA examination for an adequate opinion and claimed that during the timeframe of the VA examination, the Veteran's psychiatric disorder and associated symptoms were severe, impacting his ability to engage in normal activity.  He was not receiving proper medication at that time which would have caused or contributed to him failing to report for his VA examination.  VA treatment records appear to indicate that there may have been some issues with his medications during this period as well as showed that he was staying with a friend. 

Thus, the Board finds that, given the above, and affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report to the previously scheduled VA examination.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, he should be afforded another medical examination-with notice to his current, correct address-to obtain the medical information needed to resolve this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under these circumstances, the RO should arrange for the Veteran to undergo a new VA orthopedic examination, by an appropriate physician, at a VA medical facility.  

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

At this juncture, the Board points out that  the issue of whether new and material evidence has been received to reopen a claim for an acquired psychiatric disability, as noted above, this claim was previously denied on the merits in a September 2010 Board decision that was not appealed to the Court.  In the December 2013 brief, the Veteran's representative stated that the Veteran attributed his psychological disorder at least in part to his neck disability.  As such, as any decision with respect to the claim for service connection for a neck disability may affect the Veteran's claim for a psychiatric disability, this claim is inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, it follows that, any Board action on the claim to reopen the psychiatric disability, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

While these matters are on remand,  to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the Veteran's Virtual VA file includes VA treatment records dated up to May 2013 from the Bay Pines, Florida VA Medical Center (VAMC).  Moreover, recently, the Veteran's representative submitted record dated to December 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, to ensure that that all of the applicable VA treatment records are of record, the RO must obtain from the Bay Pines VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, from December 2013 to the present, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal, explaining that  he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal in light of all pertinent evidence and legal authority.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Bay Pines VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, from December 2013 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly identify all current disability(ies) of the neck.  

Then, with respect to each diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service. 

In rendering the requested opinion, the physician should specifically consider and discuss the service treatment records, VA treatment records, and all other post-service treatment records, as well as the Veteran's contentions.

All examination findings, along with complete rationale for the conclusions reached, must be provided..

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claims) and legal authority.  

7.  If any the benefit sought on appeal remains denied, furnish to the Veteran and his attorney  an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


